MASSEY, Justice,
concurring.
I concur with the majority solely because of the expressions therein condemning “split custody” in the absence of any evidence on the prior trial of clear and compelling reasons therefor.
I was author of this court’s opinion in Wood v. Wood, 510 S.W.2d 399 (Tex.Civ.*128App.-Fort Worth 1974, no writ) in which I went into detail on the matter of sufficiency of evidence to support a change of custody decree because of continuous interference with visitation rights of a parent out of custody. Despite amendment of the Texas Family Code, I adhere thereto.